Citation Nr: 1225570	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  10-09 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.  

2.  Entitlement to service connection for bilateral shoulder disability.  

3.  Entitlement to service connection for a cervical spine disability.  

4.  Entitlement to service connection for back disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and daughter

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from October 1942 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the RO which denied the benefits sought on appeal.  A hearing at the RO before the undersigned was held in May 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

After review of the evidentiary record, the Board finds that additional development of the evidence is necessary prior to a final decision on the merits of the Veteran's appeal.  

The Veteran contends, in essence, that the disabilities currently at issue on appeal are related to various undocumented injuries sustained during training and while on combat missions as a gunner on a B-24 bomber during World War II.  The Veteran testified that he hit his knees, back, neck and head in an emergency parachute jump during training, and that he was treated for a minor cut on his head at the infirmary and sent back to full duty.  He also testified that he was tossed around inside the plane and was hit by equipment that came loose from the concussions of exploding flack during bombing missions.  Other than the training incident, the Veteran testified that he did not seek medical attention for any of his injuries during service or until many years after service.  

In order to establish service connection, in general, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, the Veteran's service treatment records (STRs) were apparently destroyed by fire at the records storage facility in 1971, and are unavailable for review.  However, given the Veteran's testimony that he did not seek medical attention during service, other than after the training incident, the STRs would be of little probative value in ascertaining the extent or severity of his injuries in service.  

The evidence of record includes complaints of generalized joint pain when first seen by VA in January 2008, and x-ray evidence of degenerative changes throughout the cervical and lumbosacral spine in March 2009.  Private medical records showed treatment for various maladies, including back and bilateral knee pain from August to November 2007.  

Although the Veteran was examined by VA in December 2009, the examiner's assessment as to the nature and etiology of the claimed disabilities was not worded definitively enough under current case law to be used in a final decision.  While the Board is cognizant of the difficulty in rendering an opinion as to the nature and etiology of the Veteran's current multiple joint disabilities, VA is required to attempt to obtain a clear and unambiguous medical opinion based on the available evidence of record.  In this regard, the Veteran's description of his injuries in training and combat are accepted as credible.  If, after review of all the pertinent evidence of record, the examiner is unable to render an opinion, he or she must include a discussion of all relevant facts and provide an explanation as to why an opinion would be speculative.  

Finally, the Board notes that while the Veteran provided the RO with the names and addresses of several private physicians who, presumably, have treated him for the claimed disabilities (see October 2008 letter), he did not execute an authorization form (VA Form 21-4142) for each of the physicians.  Thus, the RO was only able to attempt to obtain records from three of the six physicians; two of which treated him for maladies unrelated to his current claims.  Additionally, the Veteran apparently underwent right knee replacement sometime in the early to mid 1990's.  However, he never mentioned his surgery at the hearing, or provided VA with authorization to obtain any treatment records relating to the surgery or to whatever knee problems he had leading up to the surgery.  Therefore, on remand, the Veteran should be asked to provide VA with authorization to obtain treatment records from all providers who have treated him for any of the claimed disabilities since his discharge from service.  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED to the AMC for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Appropriate steps should be undertaken to obtain the names and addresses of all health care providers who treated the Veteran for any of knee, shoulder, back or neck problems since his discharge from service.  Since it is such a specific and significant procedure, the Veteran is particularly asked to identify the health care providers involved with his knee replacement.  After the Veteran has signed the appropriate releases, all available outstanding, pertinent records should be obtained and associated with the claims folder.  

2.  After any additional records have been obtained, the Veteran should be scheduled for a VA examination.  The claims file should be provided the examiner who should diagnose any current disabilities affecting the neck, shoulders, back, and knees.  As to each diagnosed disability, the should provide an opinion as to whether it is at least as likely as not the any identified disability had its onset in service or is otherwise related to service.  In offering the opinion, the examiner should acknowledge the Veteran's credible reports of any relevant trauma sustained in service (both in training and in combat air missions), or after service.  

A fully articulated medical rationale for any opinions expressed should be set forth in the examination report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion, or indicate the inability to provide the opinion is based on the limits of medical knowledge.  If the examiner is unable to render an opinion because of a lack of specified evidence, the AMC should attempt to obtain that evidence and return the claims file to the examiner for completion of the opinion.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  Following completion of the foregoing, the AMC should review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

4.  After the requested development has been completed, the AMC should readjudicate the merits of the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

